Citation Nr: 0926105	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability and if so, whether the reopened claim should 
be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability and if so, whether the 
reopened claim should be granted.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for a right leg 
disability.

5.  Entitlement to service connection for a left leg 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

The Veteran served on active duty from December 1942 to April 
1943.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The issue of entitlement to service connection for bilateral 
hearing loss disability is addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  Reopening of a claim of entitlement to service connection 
for back disability was denied in an unappealed Board 
decision issued in December 2002.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to establish a reasonable 
possibility of substantiating the claim.

3.  Entitlement to service connection for bilateral hearing 
loss disability was denied in an unappealed Board decision 
issued in February 1999.

4.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to establish a reasonable 
possibility of substantiating the claim.

3.  The presence of a back disorder was not found on the 
examination for entrance onto active duty.

4.  A chronic back disability was present during active duty; 
the evidence does not clearly and unmistakably establish that 
the Veteran's back disability was not aggravated by his 
active duty.

5.  The Veteran has not had a psychiatric disability at any 
time during or after service, including during the pendency 
of the claim.

5.  No disability of either leg was present until more than 
one year following the Veteran's discharge from service, and 
no current disability of either leg is etiologically related 
to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3.  A back disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.304 (2008).

4.  A psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

5.  A right leg disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
arthritis of the right leg during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  A left leg disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
arthritis of the left leg during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen claims of entitlement to 
service connection for a back disability and bilateral 
hearing loss disability, and is seeking service connection 
for a psychiatric disability, a right leg disability, and a 
left leg disability.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in May 2003, April 2005, March 2006, and March 2008.  
Although the Veteran was not provided complete notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development, the originating 
agency readjudicated the claims.  There is no indication in 
the record or reason to believe that any ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such evidence.

The Board notes that the Veteran was not provided a VA 
examination and no VA medical opinion was obtained in 
connection with his claimed psychiatric disability, or his 
claimed left and right leg disabilities.  VA is obliged to 
provide a VA examination or obtain a medical opinion when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) the evidence indicates that the 
current disability or symptoms may be associated with service 
or with another service-connected disability, and (4) there 
is not sufficient medical evidence to make a decision.  See 
38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002 McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7104(b) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis or arthritis to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The requirement for service connection that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

New and Material Evidence

Although the RO subsequently determined that new and material 
evidence had been submitted to reopen the Veteran's claims, 
the Board must determine on its own whether new and material 
evidence has been submitted to reopen these claims.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Reopening of a claim of entitlement to service connection for 
a back disability was most recently denied in an unappealed 
Board decision issued in December 2002 because new and 
material evidence had not been presented.  Entitlement to 
service connection for a bilateral hearing loss disability 
was denied in an unappealed Board decision issued in February 
1999 because the evidence did not establish a link between 
the Veteran's current hearing loss disability and an in-
service injury or disease.

The subsequently received evidence includes a letter dated in 
June 2003 from the Veteran's private physician, Dr. S., 
indicating that Veteran had a herniated lumbar disc which was 
connected with his period of service in 1942 and 1943. 

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, because it relates the 
Veteran's current back disability to service, it is 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material and reopening of the service connection claim for a 
back disability is in order.

The subsequently received evidence also includes an 
examination note dated in June 2004 from the Veteran's 
private physician, Dr. L., indicating that Veteran sustained 
acoustic trauma during basic training from heavy artillery 
and gun shots which most likely caused bilateral sensori-
neural hearing loss.

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, because it relates the 
Veteran's current bilateral hearing loss disability to 
service, it is sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, it is 
new and material and reopening of the service connection 
claim for bilateral hearing loss disability is in order.

Service Connection

Back Disability

The report of examination for entrance onto active duty shows 
that the Veteran's back was found to be normal on clinical 
evaluation.  An improving back ache was noted in January 
1943, and the Veteran was noted to be tender in the 
lumbosacral region at the time.  In February 1943, the 
Veteran was treated for pain in the sciatic nerve 
distribution of his right leg.  At that time, it was noted 
that in October 1942, prior to the Veteran's entry into 
service, the Veteran injured his back lifting heavy metal 
while at work and developed a back ache, that his back was 
strapped for three weeks after, and that he continued to have 
pain down the left leg following the injury.  In April 1943, 
the Veteran was diagnosed as having dislocation of 
intervertebral disc, left of fourth lumbar vertebra, 
accidentally incurred prior to service.  In June 1943, it was 
determined that the Veteran had a dislocation of 
intervertebral disc, level of the fourth lumbar vertebra, 
accidentally incurred when the Veteran was working in October 
1942, and that the condition and symptoms associated were of 
such severity that the Veteran was rendered incapable of 
doing any duty in an efficient military manner.

The post-service medical evidence shows that the Veteran's 
in-service back disability has continued.  In addition, his 
private physician has linked his current back disability to 
service.  

Although it is apparent that the Veteran had a back 
disability prior to service, the evidence does not clearly 
and unmistakably establish that the pre-existing disability 
was not aggravated by active duty.  Therefore, the 
presumption of soundness has not been rebutted, and the 
Veteran is entitled to service connection for back 
disability.

Psychiatric Disability

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  Service treatment records and the post-service 
medical evidence of record are negative for evidence of any 
psychiatric disorder.  Furthermore, the Veteran has not 
asserted that he has any symptomatology related to a 
psychiatric condition; rather, the Veteran has only asserted 
that "nerves" were service connected in his February 2003 
claim.  As there is no indication that the Veteran has had a 
psychiatric disability at any time during or after service, 
including during the pendency of his claim, this claim must 
be denied.

Right and Left Leg Disabilities

The Board finds a preponderance of the evidence to be against 
the Veteran's claims for service connection for right and 
left leg disabilities.

The medical evidence establishes the presence many years 
after service of right and left leg disorders including 
vascular insufficiency and severe tricompartmental 
degenerative joint disease of the right knee and degenerative 
joint disease of the left knee, both of which resulted in 
total knee replacements.  Although service treatment records 
indicate treatment for the Veteran's back and complaints of 
radiating pain in the lower extremities related to his back 
injury, they do not show that he was found to have any 
disorder of either leg.  

The earliest indication of any arthritis in the Veteran's 
legs is contained in September 1992 and January 1993 private 
treatment records indicating that the Veteran had 
degenerative joint disease of the knee joints, a slight 
osteoporosis, and probable bilateral meniscus degeneration.  
Such records are dated almost 50 years after the Veteran's 
period of service.  The first records of any vascular 
insufficiency of the right or left lower extremity are dated 
in 1998.  Moreover, there is no medical opinion or other 
competent evidence linking any leg disability to the 
Veteran's period of active service.

While the Veteran might believe that his leg disabilities are 
etiologically related to his period of service, his lay 
opinion concerning this matter requiring medical expertise is 
of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board notes evidence including a November 1978 private 
medical record indicating that the Veteran had low back pain 
radiating down both lower extremities.  However, radiating 
pain resulting from the service-connected back disability is 
for consideration in rating the back disability.  In this 
decision, the Board is addressing whether service connection 
is warranted for disability resulting from disease or injury 
of the legs.  For the reasons discussed above, the Board must 
conclude that the preponderance of the evidence is against 
these claims.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for a back disability is 
granted.

New and material evidence having been received, reopening of 
the claim for service connection for bilateral hearing loss 
disability is granted.

Service connection for a back disability is granted.

Service connection for a psychiatric disability is denied.

Service connection for a right leg disability is denied.

Service connection for a left leg disability is denied.


REMAND

The issue of entitlement to service connection for bilateral 
hearing loss disability must be remanded for a VA 
examination.  

The record reflects current diagnoses of hearing loss.  While 
the Veteran's period of service was only from December 1942 
to April 1943, an examination note dated in June 2004 from 
the Veteran's private physician, Dr. L., indicates that the 
Veteran sustained acoustic trauma during basic training from 
heavy artillery and gun shots, which most likely caused 
bilateral sensori-neural hearing loss.  However, the record 
does not reflect complaints of or treatment for hearing loss 
until many years after the Veteran's period of service.  
Thus, the Veteran should be afforded a VA examination to 
determine the nature and etiology of any hearing loss 
disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine if 
any hearing loss disability is related 
to his active service.  The claims 
folder must be provided to and reviewed 
by the examiner.  Any indicated studies 
should be performed.  Based on the 
examination results and a review of the 
claims folder, the examiner should 
provide an opinion as to whether there 
is a 50 percent or better probability 
that the Veteran's bilateral hearing 
loss disability originated during 
active service or is otherwise 
etiologically related to the Veteran's 
period of active service.  The 
rationale for the opinion must also be 
provided.

2.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


